Exhibit 10.1

EMPLOYEE SEPARATION AGREEMENT WITH RELEASE OF CLAIMS

This Employee Separation Agreement with Release of Claims (“Agreement”) is
entered into, by and between St. Bernard Software, Inc. (the “Company” or “St.
Bernard Software”) and Al Riedler (“You,” or “Your”) on the date it is executed
by you with respect to the following facts.

The purpose of this Agreement is to settle completely and forever release
St. Bernard Software and all persons or entities being released herein from all
known or unknown claims of every kind which you have asserted or could assert
against St. Bernard Software for the time period up to and including the date of
this Agreement. These include, but are not limited to, all claims arising out of
or related to your employment or separation from employment with St. Bernard
Software.

WHEREFORE, the parties agree as follows:

 

  1. Last Day: Your last day “worked” will be November 15, 2007, which shall be
considered the date of your termination of employment with the Company. On your
last day “worked” you will be paid all compensation due to you including normal
salary, bonus and accrued but unused PTO. During the period between the date
hereof and November 15, 2007, you will continue to assist in good faith with
closing of the Company’s third quarter 2007 financial statements and filings.
You will conduct your affairs professionally, consistent with your duties as
Chief Financial Officer of the Company.

 

  2. Consideration. In consideration of the covenants, warranties and releases
given hereinafter, St. Bernard Software will provide you with severance pay,
which consists of the equivalent of five months base pay, which payments shall
be made in the form of salary continuation and which shall be subject to any
required withholding for federal, state or local taxes and employee health
benefit contributions. In addition, the Company will pay your COBRA premiums
through April of 2008, grossed up for income tax impacts. Severance payments and
benefits will cease in the event that you commence full time employment within
such five month period.

The agreement by St. Bernard Software to pay you is absolutely conditional and
contingent upon the effective release of all claims of every kind, known or
unknown, which have been asserted or could be asserted against St. Bernard
Software by you, including, without limitation, any and all claims for payment
of wages which amounts are disputed, except for claims of indemnification to
which Mr. Riedler is entitled to under the bylaws of the Company, any other
written agreement of the Company or under Delaware law (including
indemnification in connection with the lawsuit filed by Arthur Budman currently
pending). The parties acknowledge that the payment provided under this Agreement
is in settlement of all disputed claims and agree that you are not entitled to
any other consideration, compensation or benefits.

 

  3. General Release: In consideration of the covenants contained herein, and
subject to Section 2 above with regard to indemnification claims, you, Al
Riedler, hereby release and forever discharge the “Company”, consisting of St.
Bernard Software and each of its present and former predecessors, successors,
parent companies, subsidiaries, affiliates, owners, stockholder, agents,
directors, officers and employees, and all personal acting by, through, under or
in concert with them, from any and all manner of actions suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, loss, cost
or expense, of any nature whatsoever, fixed or contingent (hereinafter called
“Claims”), which you now have or may hereafter have against the Company, from
the beginning of time to the date of this General Release.

 

  a.

The release includes, without limitation, any Claims arising out of, based upon,
or relating to your employment, compensation, or termination from employment
with the Company, and any Claims arising out of, based upon, or related to
Title VII of the Civil Rights Act of 1964, the Fair Labor Standards Act, the
California Fair Employment and Housing Act, the California Labor Code, the
California Business and



--------------------------------------------------------------------------------

 

Professions Code, the Employee Retirement Income Security Act of 1974, the Age
Discrimination in Employment Act, or any other state or federal law governing
discrimination in employment, the payment of wages or employment benefits,
breach of contract, fraud, defamation, infliction of emotional distress, breach
of implied covenant of good faith and fair dealings, wrongful discharge from
employment, or violation of constitutional rights.

 

  4. Age Discrimination Claim Waiver: This Agreement in intended by the parties
to release and discharge any and all claims of Employee against Employer as set
forth above, including, but not limited to, any claims arising under the Age
Discrimination in Employment Act (ADEA), 29 U.S.C. section 621 et. seq. It is
the intent of Employer and Employee that this Agreement will satisfy the
requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C. section
626(f) for a valid waiver. The following general provisions, along with the
other provisions of this Agreement, are agreed to for this purpose.

 

  5. Stock Options: The parties acknowledge that you may hold certain stock
options granted to you by the Company pursuant to the terms of your employment
(the “Stock Options”). Any unvested Stock Options shall expire upon your last
day “worked” and all vested Stock Options shall remain exercisable through the
three (3) month period from your last day “worked”. Any options that are not
exercised within such 3-month period shall immediately expire.

 

  6. No Further Claims. You expressly agree that neither you nor your spouse,
employees, agents, representatives, successors, assigns or attorneys will
continue and/or institute any legal or administrative proceedings against the
Company, or any person or entity released in this Agreement, before any court,
administrative agency, arbitrator or any other tribunal whatsoever, by reason of
any claim, liability or cause of action, whether known or unknown, being
released herein.

 

  7. No Assignment or Transfer of Claims. You represent and warrant that you
have not assigned, transferred or purported to assign or transfer to any other
person or entity, any rights, claims or causes of action herein released and
discharged, and that no other person or entity has any interest in the matters
herein released and discharged, except as expressly stated herein. Furthermore,
you shall indemnify and hold the Company, and all persons or entities released
herein, harmless from and against any rights, claims or causes of action which
arise from or have been assigned or transferred contrary to the foregoing
representations, or in violation of the foregoing warranties, and shall hold
such persons or entities harmless from any and all loss, expense and/or
liability arising directly or indirectly out of the breach of any of the
foregoing representations or warranties.

In the event that you become deceased during the severance period, all remaining
payments will become the property of your estate.

 

  8. Civil Code 1542 Waiver. You expressly waive and relinquish all rights and
benefits afforded by Section 1542 of the Civil Code of the State of California,
which states as follows:

 

  i. “A General Release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor.”

You acknowledge that you have read all this release including the above Civil
Code section, and that you fully understand both the General Release and the
Civil Code section.



--------------------------------------------------------------------------------

For the purpose of implementing a complete release and discharge of the Company,
you agree that this Agreement and General Release is intended to include in its
effect all Claims which you do not know or suspect to exist in the company’s
favor at the time you signed the Agreement, and that this General Release
extinguished any such Claim.

 

  9. No Admission. It is understood and agreed that the payment of any money to
you and the signing of this Agreement does not in any way indicate that you have
viable claims against the Company or that the Company admits any liability to
you whatsoever. This Agreement is a compromise and settlement of disputed claims
being released herein.

 

  10. Derogatory Comments. You further agree to refrain from engaging in any
derogatory conversations or making any derogatory comments regarding St. Bernard
Software, and each of its present and former predecessors, successors, parent
companies, subsidiaries, affiliates, owners, stockholder, agents, directors,
officers and employees, and all personnel acting by, through, under or in
concert with them. Failure to comply could result in legal action by St. Bernard
Software. St. Bernard Software agrees to refrain from engaging in any derogatory
conversations or making any derogatory comments regarding you.

 

  11. No External or Prior Representations/Voluntary Agreement. The parties
represent and warrant that they are not relying, and have not relied, on any
representations or statements, verbal or written, made by any other party with
regard to the facts involved in this controversy or with regard to such party’s
rights or asserted rights arising out of your alleged claims or the execution
and terms of this Agreement, except as provided herein. Each party has had the
opportunity to consult with an attorney regarding the terms of this Agreement
and has done so to the extent desired. Each party has entered into this
Agreement freely, willingly and without any coercion or duress.

 

  12. Legal Counsel: You are fully aware of your right to discuss any and all
aspects of this matter with an attorney, and you have carefully read and fully
understand this General Release. You have not been forced into signing this
General Release and you agree to all of its terms voluntarily.

 

  a. You acknowledge that you have been given at least twenty one (21) days in
which to consider whether or not to enter into this agreement. You understand
that at your option, you may elect not to use the full 21-day period. This
Agreement shall not become effective or enforceable until seven (7) days after
you sign this agreement. In other words, you may revoke your acceptance of this
agreement within seven (7) days after the date you sign it. Your revocation must
be in writing and be received by St. Bernard Software Human Resources Department
within the seven (7) day period in order to be effective. If you do not revoke
acceptance within the seven (7) day period, your acceptance of this agreement
shall become binding and enforceable. The severance pay described shall begin
the pay period following the eighth day after you sign and return this agreement
provided it has not been revoked.

 

  b. You understand that should you breach this Release, then you shall be
liable to reimburse the Company for all costs and expenses, including court
costs and attorneys’ fees, incurred to enforce the Company’s’ rights under this
General Release.

 

  c. In addition, if you breach this General Release, you must immediately pay
the Company an amount equal to that paid to you as consideration for this
Release.

 

  13. Severability. The provisions of this Agreement are severable, and if any
one or more provisions may be determined to be judicially unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.



--------------------------------------------------------------------------------

  14. Successors and Assigns. This Agreement shall be binding upon the parties
and their representatives, successors and assigns, and shall serve to the
benefit of said parties and all other persons and entities released.

 

  15. Modification. This Agreement represents the entire understanding and
agreement between the parties with respect to the subject matter and cannot be
amended, supplemented or modified except by an instrument in writing signed by
the parties against whom enforcement of such amendment, supplement or
modifications is sought.

 

  16. Applicable Law. The validity, interpretation and performance of this
Agreement shall be construed and interpreted according the laws of the State of
California.

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

October 08, 2007

  

/s/ Al Riedler

   Date    Al Riedler   

October 08, 2007

  

/s/ Bradford Weller

   Date    Bradford Weller       VP Legal Affairs, General Counsel   